78 F.3d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marquita Denise LEATHEM;  Robert Leathem;  Sharon A. Martin;Clifford Murphy;  Betty June Smith, Plaintiffs-Appellants,v.UNITED STATES DISTRICT COURT, EASTERN DISTRICT OFCALIFORNIA;  Garland E. Burrell, U.S. District Court Judge,in his official capacity and personal individual capacity;Edward J. Garcia, U.S. District Court Judge, in his officialcapacity and personal individual capacity;  Lawrence K.Karlton, U.S. District Judge, in his official capacity andpersonal individual capacity;  David F. Levi, U.S. DistrictCourt Judge, in his official capacity and personal capacity;Milton L. Schwartz, U.S. District Court Judge, in hisofficial capacity and personal individual capacity;  WilliamB. Shubb, in his official capacity and personal individualcapacity;  Jack L. Wagner, Clerk of Court, in his officialcapacity and personal individual capacity, Defendants-Appellees.
No. 95-16114.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1995.*Decided March 5, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
Memorandum**


2
Marquita Denise Leathem, Robert Leathem, Sharon A. Martin, Clifford Murphy, and Betty June Smith, appeal pro se the district court's dismissal of their 42 U.S.C. § 1983 action.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo, Denton v. Hernandez, 504 U.S. 25, 33 (1992), and affirm.


3
Appellants contend the district court erred when it dismissed their action on the grounds of absolute and quasi-judicial immunity as well as mootness.   Appellants insist that their allegations state federal claims.   We disagree for the reasons stated by the district court.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3